Citation Nr: 1519462	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than pseudofolliculitis barbae.  

2.  Entitlement to service connection for a left hand disability, claimed as numbness to fingers and hand, to include as secondary to service-connected left elbow status post injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to October 2002 and from May 2003 to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2012 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Concerning the issue of entitlement to service connection for a skin disability, other than pseudofolliculitis barbae, the Veteran submitted a claim to VA in April 2012 for service connection for skin rash and shaving profile, among other disabilities.  A December 2012 rating decision granted entitlement to service connection for pseudofolliculitis barbae.  The VA notice letter that notified the Veteran of the decision and his appellate rights stated that the issue of service connection for tinea versicolor (claimed as skin rash) was denied.  The Veteran submitted a timely notice of disagreement in January 2013 with respect to the denial of entitlement to service connection for tinea versicolor; or, referred to by the Veteran as skin rash.  A Statement of the Case (SOC) was issued in August 2013.  In a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, signed by the Veteran on August 28, 2013 and date stamped by VA as being received on September 2, 2013, the Veteran requested reopening of the previously denied claim for service connection for skin rashes on arms, back, and chest.  The statement was received within the 60-day time period in which to appeal the issue of entitlement to service connection for tinea versicolor.  38 C.F.R. § 20.302(b).  Construed liberally and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's statement requesting reopening of the claim for service connection for skin rashes on arms, back, and chest, constitutes a timely substantive appeal for the purposes of perfecting the appeal for entitlement to service connection for tinea versicolor-now characterized as service connection for skin disability, other than pseudofolliculitis barbae.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue is listed on the title page of this decision.


In addition, a September 2012 SOC listed the issues on appeal as: entitlement to service connection for numbness to fingers to left hand, whether new and material evidence has been submitted to reopen a claim for service connection for thyroid condition, and whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea.  On his VA Form 9 received by VA in October 2012, the Veteran checked the box that indicated: "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues."  The Veteran listed the issue of "numbness to fingers to left hand."  He did not list the other issues as shown on the September 2012 SOC.  Further, VA did not receive any other statements from the Veteran pertaining to the new and material evidence issues during the time period in which to appeal.  Consequently, the Veteran only appealed the issue of entitlement to service connection for left hand disability, as shown on the title page of this decision.   

The Veteran was scheduled for a video conference hearing in April 2015.  The Veteran did not appear for the scheduled hearing.  The record does not contain any request to reschedule the hearing and good cause was not otherwise presented to schedule a new hearing.  The Board finds that the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations and opinions are required with respect to the issues of entitlement to service connection for a skin disability, other than pseudofolliculitis barbae, and entitlement to service connection for left hand disability, claimed as numbness to fingers and hand, to include as secondary to service-connected left elbow status post injury.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the skin disability, the Veteran was provided a VA examination in October 2012.  The examiner opined that it was "less likely than not" that the current diagnosis of tinea versicolor was proximately due to or the result of the Veteran's skin rash while serving in the military.  The rationale was that the skin rash was "not really diagnosed" in the service and he had a firm diagnosis of tinea versicolor at this time.  The examiner noted that the July 2000 diagnosis, dated during active service, was for possible contact dermatitis.  The Board finds that the examiner's rationale is inadequate.  An in-service diagnosis of a disability is not required to warrant service connection and the examiner did not provide a sufficient explanation as to why the possible diagnosis of contact dermatitis during active service is not related to the Veteran's current skin disability.  A new VA examination and opinion is required.  

Concerning the Veteran's claim for service connection for left hand disability, manifested by numbness of the fingers and hands, the Veteran claims that it is related to an injury to his left elbow during active service and/or secondary to his service-connected left elbow status post injury.  The Veteran was provided a VA examination in September 2013.  The examiner opined that it was "less likely than not" that the current nerve involvement of the left hand and fingers was due to the left elbow disability.  The rationale was that there was no evidence in the service medical record or any record that showed "continuity of a problem" with the left elbow in relation to the left hand and ulnar nerve in the left arm.  The examiner only appeared to address the service-related injury to the left elbow and not whether any service-connected left elbow disability aggravated the left hand disability.  See 38 C.F.R. § 3.310 (2014).  As a result, a VA addendum opinion is required.

In addition, a letter was sent to the Adjutant Generals Office in Oklahoma City, Oklahoma to request the Veteran's Army National Guard records.  In an October 2009 response from Oklahoma National Guard, it was noted that service personnel records were enclosed, but there were no medical records pertaining to the Veteran.  It does not appear that the Veteran was informed of the unavailability of medical records from the Oklahoma National Guard.  The Veteran must be notified of the response from the Oklahoma National Guard.  See 38 C.F.R. § 3.159(e) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that medical records from the Oklahoma National Guard are not available.  38 C.F.R. § 3.159(e). 

2.  Return the claims file to the October 2012 VA examiner, or a suitably qualified VA examiner, to determine the nature and etiology of any skin disability present, other than pseudofolliculitis barbae.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, address the following:

Is it at least as likely as not (50 percent probability or more) that a skin disability, other than pseudofolliculitis barbae, is etiologically related to or caused by active service?  In rendering the requested opinion, the examiner must address whether or not there is any relationship between the possible diagnosis of contact dermatitis in service and a current skin disability, other than pseudofolliculitis barbae.  The examiner must also note that in-service diagnosis of a disability is not required to warrant service connection if there is a relationship between the current disability and service.  

A complete rationale must be provided for the opinions reached.  

3.  Return the claims file to the September 2013 VA examiner or another suitably qualified examiner to provide an opinion regarding the nature and etiology of a left hand disability, to include as manifested by numbness to fingers and hand.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, address the following:

a.  Is it at least as likely as not (50 percent probability or more) that a left hand disability, to include as manifested by numbness to fingers and hand, was caused by or otherwise related to active service?   

b.  Is it at least as likely as not (50 percent probability or more) that a left hand disability, to include as manifested by numbness to fingers and hand, was caused by the service-connected left elbow status post injury?     

c.  Is it at least as likely as not (50 percent probability or more) that a left hand disability, to include as manifested by numbness to fingers and hand, was aggravated by the service-connected left elbow status post injury?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions reached.  

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




